DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed February 10, 2022, applicant submitted an amendment filed on February 14, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Regarding the 101 rejection, the claims remain non-statutory.  The fact that required calculations could be performed more efficiently via a computer, does not materially alter the patent eligibility of the claimed subject matter.  In other words, automating manual activities does not make the claims statutory.
The present claims simply determine information based on algorithmic correlations and does not meaningfully apply the gathered information to some useful process in a particular technological environment or employ a particular machine.  Therefore, the reliance on the improvement rationale to show significantly more than an abstract idea in the recited claims is not convincing because the relied upon improvement does not relate to a particular technology or technological environment.
In McRO the Federal Circuit concluded that the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claims invention is directed to non-statutory subject matter.


The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor, memory and display” nothing in the claim element precludes the steps from being a mathematical equation. The present claim language under its broadest reasonable interpretation, covers mathematical calculations and recites generic computer components, which all falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
The dependent claims recite similar language such as calculating data, modifying the sequence, weighting data, etc., which is all a mathematical concept and not statutory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657